UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
CARLO MOS ON I,

                      Petitioner,
                                                                    21-cv-5638 (JSR)
              -v-
                                                                    ORDER

ANGIE LOUIE,

                      Defendant.
------------------------------------x
JED S. RAKOFF, U.S.D.J.

      On June       29,    2021,           Petitioner Carlo Mosoni                  filed    a    verified

petition for return of E.M. and O.M.                          (the Children) to Peru pursuant

to   the    Convention          on    the     Civil      Aspects     of       International             Child

Abduction,        done     at        the     Hague       on    October        25,    1980,        and     the

International Child Abduction Remedies Act (ICARA), 22 U.S.C. § 9001

et seq. ECF 1. On July 1, 2021, this Court entered an Order to Show

Cause,     ECF 5,    and held a Show Cause Hearing on July 9,                                    2021.    The

Court has now considered the petition for return,                                    the Preliminary

Response     to     the   Order        to    Show Cause,          ECF    9,     and the          arguments

presented by counsel at the Show Cause Hearing., Finding good cause,

the Court hereby sets a three-day evidentiary hearing on the petition

for return, to commence at 9 a.m. on Monday, August 16, 2021.

      The    Court        has        also     considered         Petitioner's           requests          for

preliminary relief, pending resolution of petition for return on the

merits.     Pursuant to the Court's authority under ICARA to order any


                                                     1
necessary measures to protect the Children's well-being or to prevent

further   removal   or   concealment   pending      final   disposition   of   the

petition for return,     see 22 U.S.C. § 9004(a), the Court orders the

following preliminary relief:

     •     Respondent shall surrender to the Court any and all
           passports belonging to the Children, to be held for safe-
           keeping by the Clerk of Court pending resolution on the
           merits of the petition for return.
     •     Neither party shall remove or cause the removal of the
           Children from New York City, pending resolution on the
           merits of the petition for return.

     The Court denies Petitioner's request for 1 costs and expenses

as premature. See 22 U.S.C.     §   9007 (b) (3).




  SO ORDERED


Dated:     New York, NY
           July 9, 2021




                                       2
